Case 2:20-cv-04368-JD Document 15-3 Filed 11/20/20 Page 1 of 3




            EXHIBIT 2
          Case 2:20-cv-04368-JD Document 15-3 Filed 11/20/20 Page 2 of 3




Terms and Conditions


Candidates are legally bound by the following Terms and Conditions:

  1. Bulletin of Information (801). The candidate shall comply with all the terms, conditions, procedures, and
     obligations of a candidate as set forth in this BO1.

  2.   Duty to Maintain Confidentiality. The candidate shall not in any manner whatsoever discuss, disclose,
       paraphrase, publish, or otherwise make known to anyone any test item, information relating to any
       NBOME examination, or other confidential property belonging to NBOME that is not publicly available on
       the NBOME website.

  3. Commercial Test Preparation. The candidate shall not in any manner whatsoever contribute to or
     participate in the development or administration of any commercial test preparation service or enterprise,
     either directly or indirectly, for a period of at least eighteen (18) full months following the latest date any
     NBOME examination was taken by the candidate. The candidate shall promptly report to NBOME any
     solicitation that he or she may receive, or have knowledge of, for the services of the candidate from any
     commercial test preparation company or enterprise.

  4.   Duty to Cooperate with Investigations. The candidate shall fully cooperate with any NBOME
       investigation of actual or alleged irregularities in test administration, candidate behavior, and/or breach of
       test security or confidentiality. Failure to fully cooperate may result in sanctions, including examination
       failure, notation of irregular conduct, suspension of eligibility, or permanent loss of eligibility to take any
       COMLEX-USA examination.

  5. Confidential Property. All examinations of NBOME and its means and methods for test development and
     methodology for testing and scoring examinations, and all related data and other information, are the sole
     and confidential property of NBOME. The candidate has no right, title, or interest whatsoever in, or access
     to, any examination or other confidential property belonging to NBOME, except only confidential access to
     the examination during the administration of the examination to the candidate as permitted by NBOME and
     under strict supervision of NBOME or NBOME's testing contractor. The candidate acknowledges that any
     breach under Sections 2 or 5 of these Terms and Conditions will cause irreparable harm for which
     damages would not be an adequate remedy, and, therefore, the NBOME will be entitled to injunctive relief
     with respect thereto in addition to any other remedies available.

  6.   No Warranty; Limitation of Liability. Except as expressly and unambiguously stated in this BO1, NBOME
       makes no warranty whatsoever, expressed or implied. Any damage or loss of the candidate, or others
       claiming for the candidate, caused by NBOME or any of its employees, officers, directors, or agents is
       limited to a refund by NBOME to the candidate of any fee paid by or for the candidate to NBOME, which
       refund shall be the sole and exclusive remedy of the candidate or others for any wrong claimed against
       NBOME or its employees, officers, directors, or agents, provided neither NBOME nor its employees,
       officers, directors, or agents shall be liable to the candidate or any other person for any indirect,
       consequential, punitive, or unforeseeable damages in any event.

  7.   Release for Prior Acts or Omissions. By purchasing a COMLEX-USA examination, the candidate
       thereby unconditionally releases and discharges NBOME, its employees, officers, directors and agents
       (released parties) from any and all claims, liabilities, damages, or losses whatsoever, known or unknown,
       that arise out of or are related to any act or omission, including any negligent or other wrongful act or
       omission, of the released parties or any of them, that occurred prior to the date the candidate purchased
       that examination.

  8. Choice of Law. The provisions, terms and conditions of this BO1, including Terms and Conditions
     accepted by the candidate, shall be governed by and construed only under the laws of the state of Indiana.
     Any claim by or for the candidate against NBOME or its employees, officers, directors, or agents, and any
     claim by NBOME against the candidate, arising out or relating to any COMLEX-USA examination, shall be


                                                                                                   EXHIBIT

                                                                                                    2
       Case 2:20-cv-04368-JD Document 15-3 Filed 11/20/20 Page 3 of 3



     considered and resolved only under the laws of the state of lndiana (to the exclusion of the laws of any
     other state, and without regard to the conflict of law provisions or law of any state), or under any applicable
     federal law.

9.    Forum Selection, Personal Jurisdiction. The candidate expressly agrees that any claim, demand, or
     complaint whatsoever by or for the candidate against NBOME, or any of its employees, officers, directors,
     or agents, shall be brought only in a court of competent jurisdiction located in Marion County, lndiana, to
     the exclusion of all other courts and jurisdictions. The candidate acknowledges and agrees that NBOME is
     incorporated as a nonprofit corporation in the state of lndiana, that NBOME examinations are administered
     throughout the United States, that it is reasonable for the laws of the state of lndiana, the place of
     incorporation of the NBOME, to be applicable, and that any claim, demand, or complaint by the candidate
     against the NBOME, its employees, officers, directors, or agents be brought only in a court of competent
     jurisdiction located in Marion County, lndiana, to the exclusion of all other state laws and jurisdictions. The
     candidate expressly agrees and submits to the jurisdiction of courts of competent jurisdiction located in
     Marion County, lndiana.

10. Violation by Candidate. lf the candidate violates any of his or her obligations to the NBOME, including but
    not limited to these Terms and Conditions, NBOME may in its sole discretion consider such violation to be
    lrregular Conduct and not score or void the score of the candidate's examination and assign a "fail" score,
    and/or impose other sanctions, as NBOME may determine in its sole discretion, in addition to all other
    remedies available to NBOME, including injunctive relief, monetary damages, costs, and reasonable
    attorneys' fees. The candidate also acknowledges and agrees that NBOME likely will have no adequate
    remedy at law and is or shall be entitled to injunctive and/or other equitable relief, and shall not be
    obligated to post any bond, to prevent or limit violation by the candidate of his or her obligations to
    NBOME.

11 Attorneys' Fees, Costs. NBOME has the right to recover from the candidate all attorneys'fees and costs
     incurred by NBOME (or others acting on behalf of the NBOME) to enforce the candidate's obligations
     under the BOl, to recover damages or other losses from the candidate for violation by the candidate of his
     or her obligations under the BOl, or to defend any claim made by or for the candidate against NBOME or
     its employees, officers, directors, or agents.

12. Miscellaneous. The BOI is legally binding upon the candidate, his or her heirs, estate, successors and
    assigns, and any person or entity acting for the candidate. No provision, term, or condition may be waived
    by the NBOME without the expressed written consent of an authorized officer of NBOME. lf any provision,
    term, or condition of the BOI is unenforceable for any reason, the remaining provisions, terms, and
    conditions shall remain in full force and effect, as if the unenforceable provision did not exist.

13. Amendments. NBOME may in its sole discretion, at any time, without the consent of any candidate,
    amend the terms, conditions, procedures, and/or obligations of candidates set forth in the BOl, by
    publishing the amendment on the NBOME website, www.nbome.org; provided any amendment shall not
    alter the candidate's obligations relating to any COMLEX-USA examination taken by the candidate prior to
    publication of the amendment on NBOME's website.
